DETAILED ACTION
	This action is in response to the applicant’s reply filed on December 27, 2021. Claims 1-2, 4, and 6-28 are pending and addressed below. 

Response to Amendment
In response to the applicant’s amendments to claim 10 in order to further clarify the claims, the rejection of claims 10-11 under 35 USC 112(b) have been withdrawn. 
Claims 3 and 5 are cancelled. Claims 10 is amended. Claims 1-2, 4, and 6-28 are pending and addressed below. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4, 7-9, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoefel, et al., US 2004/0189487 (hereinafter Hoefel) in view of Gleitman et al., US 2015/0377019 (hereinafter Gleitman) and Cook et al., US 2010/0018702 (hereinafter Cook).
Claim 1: Hoefel discloses a drill string configured to drill a wellbore of a hydrocarbon well, the drill string comprising: 
a pipe string (drill collar 10 includes a drill string, not shown, see Fig 1, par [0018]); 
a drill bit attached to the pipe string (see Fig 1, par [0018]); 
a probe deployment structure (drill collar 10 including internal cylindrical bore 34 including piston element 36, ram 32, and intelligent sensor 26) attached to the pipe string (located in drill collar 10, see Fig 1-2), wherein the probe deployment structure (34) includes a probe (remote intelligent sensor 26), wherein the probe deployment structure is configured to selectively insert the probe into a subterranean 30) via the wellbore of the hydrocarbon well (remote sensor 26 is moved to a position within the formation surrounding wellbore 12, par [0021], hydraulically energized ram 32 deploys remote sensor 26, causing the sensor to penetrate the sub-surface formation to facilitate sensing characteristics of the formation, par [0023]), and further wherein the probe (sensor 26) is configured to measure formation data indicative of at least one property of the subterranean formation (remote sensors 26 sense formation characteristics such as pressure, temperature, rock permeability, porosity, conductivity, and dielectric constant, among others, par [0021]); and
a downhole communication device attached to the pipe string (data acquisition circuit 16 of drill collar 10, Fig 1, includes transceiver unit 44 driven by a transceiver power drive 46 at a frequency determined by an oscillator 48, par [0024]) and configured to communicate with the probe (transceiver unit 44 will receive signals transmitted to sonde section 14 of drill collar 10 by remote sensor 26, par [0024]), wherein the probe includes a probe transponder configured to selectively transmit communication data (receiver coil control circuit 84 functions as a driver circuit via conductor 86 for antenna 56 to transmit data to transmitter/receiver circuitry 18 in Fig 3, par [0025]), indicative of the at least one property of the subterranean formation to the downhole communication device (transceiver unit 44 will receive signals transmitted to sonde section 14 of drill collar 10 by remote sensor 26, par [0024], receiver coil control circuit 84 functions as a driver circuit via conductor 86 for antenna 56 to transmit data to transmitter/receiver circuitry 18 in Fig 3, par [0025]).
Hoefel fails to disclose the at least one property of the subterranean formation includes an in situ stress within the subterranean formation, and further wherein the probe includes a stress transducer configured to measure the in situ stress within the subterranean formation and wherein the probe transponder includes RFID.
Gleitman discloses in-situ geomechanical testing. The system includes a drill string 14 with a drill bit 18 on the end, and a test instrument. The instrument includes a probe 22 which extends outwardly from the instrument into contact with the wellbore wall 12 and penetrates somewhat into the formation 16 (see Fig 1, par [0022], [0026]). A load applied to the probe 22 is measured by a force or load sensor 38. Displacement of the probe 22 is measured by a proximity or displacement sensor 40, such as a linear variable displacement transducer or extensometer (par [0032]).  A precise correlation between the 38, 40) measurements and stress and strain in a formation can be empirically determined for a particular instrument with a particular probe 22 and probe tip 46 (par [0044]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the probe of Hoefel to include a stress transducer as disclosed by Hoefel, thereby allowing the measurement of the in situ stress within the subterranean formation as this modification would have allowed for measurements of  in-situ mechanical properties of the formation, including stress (par [0099]).
Hoefel, as modified by Gleitman, fails to disclose wherein the probe transponder includes RFID.
Cook discloses a system for obtaining downhole measurements.  Communication between the sensors and/or control processor and the device or communication portal in the wellbore may be wireless, such as a radio frequency communication (par [0060], [0063], [0067]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the transponder of Hoefel, as modified by Gleitman, to include RFID as disclosed by Cook , as the need for downhole communication between the downhole communication device and the probe transponder would have led one skilled in the art to choose an appropriate transponder, such as the RFID transponder as disclosed by Cook. Therefore, choosing the appropriate communication method disclosed by Cook would merely be a simple substitution of one known element for another would obtain the predictable result of [ ], id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc.. 496 F.3d 1374, 83 USPG2d 1746 (Fed. Cir. 2007). 
Claim 2: Hoefel, Gleitman, and Cook are silent as to the probe deployment structure includes a plurality of probes, and further wherein the probe deployment structure is configured to selectively insert each probe of the plurality of probes into the subterranean formation.
It  would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the probe deployment structure (drill collar 10
Claim 4: Hoefel further discloses at least one property of the subterranean formation includes a pressure and temperature within the subterranean formation and the probe includes a pressure gauge (Fig 4, par [0050]).
Cook further discloses a system and method to accurately determine a pore pressure of a subsurface formation (20) penetrated by a wellbore (40). The probe (sensor system) is positioned in the formation as shown in Fig 1A (par [0045]). The probe (sensor system) measures at least one property of the subterranean formation that includes a pore pressure within the subterranean formation (sensor system 30 may comprise a pressure transducer for measuring the pore pressure, par [0047], method of determining a pore pressure of a surrounding formation with a combination of a temperature and pressure sensor, see Fig 2, par [0061]) and further wherein the probe (sensor system) includes a pressure transducer configured to measure the pore pressure within the subterranean formation (sensor system 30 may comprise a pressure transducer for measuring the pore pressure, par [0047]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to further modify the probe of Hoefel to include a pressure transducer for measuring pore pressure as disclosed by Cook, the need to measure pore pressure would have led one skilled in the art to choose an appropriate sensor, such as the pressure transducer as disclosed by Cook. Therefore, choosing the appropriate sensor for measuring pressure as disclosed by Cook would merely be a simple substitution of one known element for another would obtain the predictable result of providing a pressure measurement for pore pressure, id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc.. 496 F.3d 1374, 83 USPG2d 1746 (Fed. Cir. 2007). Further, both Hoefel and Cook measure pressure and temperature within the formation, both measurements which are used in determining pore pressure, and it is well known that determining pore pressure is an integral part of drilling planning and basin modeling (Cook, par [0035]).
Claim 7: Hoefel, Gleitman, and Cook discloses at least one property of the subterranean formation includes a fluid permeability of the subterranean formation (Hoefel, remote sensors 26 sense formation characteristics such as rock permeability, par [0021]) and further wherein the probe (Hoefel, 26) includes a permeability transducer configured to measure the fluid permeability of the subterranean  26 sense formation characteristics such as rock permeability, par [0021]).
Claim 8: Hoefel, Gleitman, and Cook discloses the probe (Hoefel, sensor 26) includes a probe transponder (Hoefel, communication circuit 54) configured to receive an interrogation signal from the downhole communication device (Hoefel, data acquisition circuit 16 of drill collar 10, Fig 1, includes transceiver unit 44 driven by a transceiver power drive 46 at a frequency determined by an oscillator 48, par [0024])  and to generate a transponder electrical output responsive to receipt of the interrogation signal (Hoefel, transceiver unit 44 will receive signals transmitted to sonde section 14 of drill collar 10 by remote sensor 26, par [0024]-[0025], [0046]-[0047], Cook, inductive coupling, radio frequency transmission may be used to send power to the sensor system 30, par [0060]).
Claim 9: Hoefel further discloses the probe (sensor 26) includes a pressure and temperature gauge, (64) and further wherein the probe (26) is configured to provide the transponder electrical output to the pressure gauge (64) to electrically power the pressure gauge (64) (output 58 of communication circuit 54 is connected to a controller circuit 60, controller circuit 60 is provided with one of its controlling outputs 62 being fed to a pressure gauge 64 so that gauge output signals will be conducted to an analog-to-digital converter ("ADC")/memory 66, which receives signals from pressure gauge 64 via a conductor 68 and also receives control signals from controller circuit 60 via a conductor 70, battery 72 is connected to the various circuitry components of sensor 26 by power conductors 76, 78 and 80, par [0025]).
Cook further discloses a system and method to accurately determine a fluid property (pore pressure) of a subsurface formation (20) penetrated by a wellbore (40). The probe (sensor system) is positioned in the formation as shown in Fig 1A (par [0045]). The probe (sensor system) measures at least one property of the subterranean formation that includes a pore pressure within the subterranean formation (sensor system 30 may comprise a pressure transducer for measuring the pore pressure, par [0047], method of determining a pore pressure of a surrounding formation with a combination of a temperature and pressure sensor, see Fig 2, par [0061]) and further wherein the probe (sensor system) includes a pressure transducer configured to measure the pore pressure within the subterranean formation (sensor system 30 may comprise a pressure transducer for measuring the pore pressure, par [0047]
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to further modify the probe of Hoefel to include a fluid property transducer for measuring pore pressure as disclosed by Cook, the need to measure a fluid property would have led one skilled in the art to choose an appropriate sensor, such as the pressure transducer as disclosed by Cook. Therefore, choosing the appropriate sensor for measuring a fluid property as disclosed by Cook would merely be a simple substitution of one known element for another would obtain the predictable result of providing a pressure measurement for pore pressure, id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc.. 496 F.3d 1374, 83 USPG2d 1746 (Fed. Cir. 2007). Further, both Hoefel and Cook measure pressure and temperature within the formation, both measurements which are used in determining pore pressure, and it is well known that determining pore pressure is an integral part of drilling planning and basin modeling (Cook, par [0035]).	
Claim 14: Hoefel, Gleitman, and Cook discloses the probe deployment structure (Hoefel, internal cylindrical bore 34 including piston element 36, ram 32, and intelligent sensor 26)  includes an extension arm  (ram 32) that extends from the drill string to insert the probe into the subterranean formation (Hoefel, hydraulically energized ram 32 deploys remote sensor 26 causing the sensor to penetrate the sub-surface formation, par [0023]), and further wherein, subsequent to insertion of the probe into the subterranean formation, the extension arm is configured to retract into the drill string (Hoefel, remote sensor 26 is shown deployed in the formation while the hydraulic ram 32 is retracted within the sonde section 14 of the drill string in Fig 1-2, par [0023]).
Claim 15: Hoefel, Gleitman, and Cook discloses the extension arm (Hoefel, hydraulic ram 32) is configured to separate from the probe (Hoefel, sensor 26) such that, upon retraction of the extension arm (32), the probe remains within the subterranean formation (Hoefel, remote sensor 26 is shown deployed in the formation while the hydraulic ram 32 is retracted within the sonde section 14 of the drill string in Fig 1-2, par [0023]).
Claim 16: Gleitman further discloses an extension arm (Fig 5) for probe (22) deployment using a mechanical linkage (60) to translate longitudinal motion of mass (54) into lateral motion of probe (22). The probe (22) is displaced outwardly and into contact with the formation (16). A return spring or other device 22) to return subsequent to an actuation (Fig 5, par [0047]-[0050]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the extension arm of Hoefel with the extension arm as disclosed by Gleitman, as this modification would have provided a manner in which to retract the probe following actuation (Gleitman, par [0050]). Further, Hoefel discloses various probe (sensor) deployment methods including punching/press the probe into the formation (Hoefel, par [0022]).
Claim 17: Hoefel, Gleitman, and Cook discloses the probe deployment structure includes a propulsion mechanism (Hoefel, propellant charges) configured to propel the probe (26) into the subterranean formation (Hoefel, sensor deployment can be achieved utilizing shooting remote sensors 26 into the formation by utilizing propellant charges, par [0022]).
Claim 18: Hoefel, Gleitman, and Cook discloses the downhole communication device (Hoefel, data acquisition circuit 16 of drill collar 10, Fig 1) includes a downhole communication device transmitter configured to provide an interrogation signal to the probe (Hoefel, transceiver unit 44 driven by a transceiver power drive 46 at a frequency determined by an oscillator 48, par [0024], [0050])

Claim 6 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoefel, Gleitman, and Cook as applied to claims 1 and 8, and further in view of Kram et al., US 6,317,694 (hereinafter Kram).
Claim 6: Hoefel, Gleitman, and Cook fails to disclose the at least one property of the subterranean formation includes an undrained penetration resistance of the subterranean formation, and further wherein the probe includes a penetration resistance transducer configured to measure the undrained penetration resistance of the subterranean formation.
Kram discloses measuring an undrained penetration resistance (via piezocone 20) The mechanical property transducer (piezocone 20) measures the undrained penetration resistance (soil bearing resistance) acting on conical tip (24) and the soil shear resistance sensed along the cylindrical friction sleeve (22) as piezocone (20) penetrates the ground soil (16) (Fig 2, col 3, ln 15-24)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the probe of Hoefel to measure an undrained penetration resistance of a subterranean formation using a penetration resistance transducer as disclosed by Kram, as this modification would have provided an additionally stratigraphic and characteristic properties of the subterranean formation (par [0005]). 
Claim 12: Hoefel further discloses the probe (26) is configured to provide the transponder electrical output to the pressure gauge (64) to electrically power the pressure gauge (64) (output 58 of communication circuit 54 is connected to a controller circuit 60, controller circuit 60 is provided with one of its controlling outputs 62 being fed to a pressure gauge 64 so that gauge output signals will be conducted to an analog-to-digital converter ("ADC")/memory 66, which receives signals from pressure gauge 64 via a conductor 68 and also receives control signals from controller circuit 60 via a conductor 70, battery 72 is connected to the various circuitry components of sensor 26 by power conductors 76, 78 and 80, par [0025]).
Hoefel, Gleitman, and Cook fail to disclose the probe includes a mechanical property transducer, and the probe is configured to provide the transponder electrical output to the mechanical property transducer to electrically power the mechanical property transducer.
Kram discloses a mechanical property transducer (piezocone 20) to measure soil properties in an area of contaminated soil or non-contaminated soil and then determine the soil type at specific depths within the soil. The mechanical property transducer (piezocone 20) measures the soil bearing resistance acting on conical tip (24) and the soil shear resistance sensed along the cylindrical friction sleeve (22) as piezocone (20) penetrates the ground soil (16) (Fig 2, col 3, ln 15-24).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the probe of Hoefel to include a mechanical property transducer as disclosed by Kram, such that the probe is configured to provide the transponder electrical output to the mechanical property transducer to electrically power the mechanical property transducer, as this modification would have provided measurements for soil bearing resistance and soil shear resistance further characterizing the formation (Kram, Fig 2, col 3, ln 15-24
Claim 13: Hoefel, Gleitman, and Cook, as modified by Kram, discloses the mechanical property transducer (Kram, piezocone 20) includes: 
(i) a friction sleeve (Kram, friction sleeve 22, Fig 2); and 
(ii) a differential load cell (Kram, mounted within the friction sleeve are a pair of strain gauge load cells 25 and 25, Fig 2);
wherein, during insertion of the probe into the subterranean formation, the differential load cell is configured to measure a force applied to the friction sleeve by the subterranean formation (Kram, mounted within the friction sleeve are a pair of strain gauge load cells 25 and 25 that measure the soil bearing resistance acting on conical tip 24 and the soil shear resistance sensed along the cylindrical friction sleeve 22 as piezocone 20 penetrates the ground soil 16, Fig 2).


Claim 19-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoefel, Gleitman, and Cook as applied to claims 1 and 18, and further in view of Follini et al., US 2003/0098156 (hereinafter Follini).
Claim 19: Hoefel further discloses the downhole communication device transmitter (data acquisition circuit 16 of drill collar 10, Fig 1) further is configured to convey communication data indicative of the at least one property of the subterranean formation (transceiver unit 44 will receive signals transmitted to sonde section 14 of drill collar 10 by remote sensor 26, par [0024]).
Hoefel, Gleitman, and Cook are silent as to the communication device transmitter further is configured to convey communication data indicative of the at least one property of the subterranean formation to a surface region. 
Follini discloses a communication system provides a communication link between the tool and other tools located in the drill string, as well as operator(s) at the surface, par [0034]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication device transmitter of Hoefel to include a communication link between the transmitter and the surface disclosed by Follini as this modification would have allowed for communication between the communication device transmitter (tool) and the surface (Follini, Fig 1, par [0026]-[0027]
Claim 20: Hoeffel further discloses a hydrocarbon well (well bore 12), comprising: 
a drill string (see Fig 1);
a wellbore (well bore 12) extending within a subsurface region (see Fig 1, par [0018]); and 
the drill string of claim 1 (see Fig 1, par [0018]) attached to the drill string support structure and extending within the wellbore.
Hoefel, Gleitman, and Cook are silent as to a drill string support structure and the drill string of claim 1 attached to the drill string support structure.
 Follini discloses a drill string support structure (derrick assembly 10) and a drill string (drill string 12) attached to the drill string support structure (conventional drilling rig and drill string, see Fig 1) suspended within a wellbore (11) (Fig 1, par [0026]-[0027]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the hydrocarbon well of Hoefel, Gleitman, and Cook to include a drill string support structure for attaching the drill string as disclosed by Follini, as Follini discloses that a drill string attached to a drilling rig and suspended within a wellbore is a conventional arrangement (Follini, Fig 1, par [0026]-[0027]).
Claim 21: Hoefel, Gleitman, and Cook as modified by Follini, discloses the hydrocarbon well further includes a communication linkage (Follini, communication system) configured to convey communication data indicative of the at least one property of the subterranean formation from the downhole communication device to a surface region (Hoefel, transceiver unit 44 will receive signals transmitted to sonde section 14 of drill collar 10 by remote sensor 26, par [0024], transceiver unit is a downhole tool, Follini, communication system provides a communication link between the tool and other tools located in the drill string, as well as operator(s) at the surface, par [0034]).
Claim 22:  Hoefel further discloses method of drilling a wellbore of a hydrocarbon well within a subterranean formation, the method comprising: 
positioning the drill string of claim 1 within the wellbore (see Fig 1); 
inserting, from the probe deployment structure (internal cylindrical bore 34 including piston element 36, ram 32, and intelligent sensor 26) of the drill string (see Fig 1), the probe (sensor 26) into the subterranean formation (piston element 36 is exposed to hydraulic pressure communicated to a piston 38 from a hydraulic system 40 via a hydraulic supply passage 42, remote sensor 26 can then be moved from receptacle 28 into the formation beyond borehole wall 30, see Fig 1, par [0023]); 
measuring the at least one property of the subterranean formation with the probe (26) (remote sensors 26 sense formation characteristics such as pressure, temperature, rock permeability, porosity, conductivity, and dielectric constant, among others, par [0021]); and 
conveying communication data indicative of the at least one property of the subterranean formation from the probe to the downhole communication device (data acquisition circuit 16 of drill collar 10, Fig 1, includes transceiver unit 44 driven by a transceiver power drive 46 at a frequency determined by an oscillator 48, par [0024], transceiver unit 44 will receive signals transmitted to sonde section 14 of drill collar 10 by remote sensor 26, par [0024]).
Hoefel, Gleitman, and Cook are silent as to rotating the drill bit to extend a length of the wellbore; 
Follini discloses a drill string (12) suspended within wellbore (11) includes drill bit (15) at its lower end. Drill string (12) is rotated by rotary table (16), and energized by a motor or engine or other mechanical means (not shown), which engages kelly (17) at the upper end of the drill string (see Fig 1, par [0027]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Hoefel, Gleitman, and Cook to include rotating the drill bit as disclosed by Follini to extend a length of the wellbore, as it is well known in the art to extend a wellbore via drilling which includes rotating a drill bit (Follini, par [0002], [0027]).
Claim 23:  Hoefel, Gleitman, and Cook, as modified by Follini, discloses the method includes performing the positioning the drill string (Hoefel, Fig 1), the rotating the drill bit (Follini, Fig 1, par [0027]), the inserting the probe (Hoefel, sensor 26 is disposed in formation, see Fig 1, par [0023]), the measuring the at least one property of the subterranean formation (Hoefel, remote sensors 26 sense formation characteristics such as pressure, temperature, rock permeability, porosity, conductivity, and dielectric constant, among others, par [0021]), and the conveying the communication data (Hoefel, data acquisition circuit 16 of drill collar 10, Fig 1, includes transceiver unit 44 driven by a transceiver power drive 46 at a frequency determined by an oscillator 48, par [0024], transceiver unit 44 will receive signals transmitted to sonde section 14 of drill collar 10 by remote sensor 26, par [0024]) without tripping the drill string from par [0003], no trips are required between steps as the sensor 26 is deployed from the drill string with attached drill bit, see Fig 1).
Claim 24:  Hoefel, Gleitman, and Cook, as modified by Follini, discloses the method further includes tripping the drill string from the wellbore (par [0003]), wherein the conveying is at least partially concurrent with the tripping (Hoefel, communication between drill collar 10 and remote sensor 26 will typically occur during drilling operations, par [0049], handshaking process initiates the electronics of remote sensor 26 to go into the acquisition and transmission mode, and pressure data and other data representing selected formation characteristics, as well as the sensor's identification code, are obtained at the level of remote sensor 26, par [0050]), and further wherein, subsequent to the tripping, the method further includes retrieving the communication data indicative of the at least one property of the subterranean formation from the downhole communication device (Hoefel, data acquisition circuit 16 of drill collar 10, Fig 1, includes transceiver unit 44 driven by a transceiver power drive 46 at a frequency determined by an oscillator 48, par [0024], transceiver unit 44 will receive signals transmitted to sonde section 14 of drill collar 10 by remote sensor 26, par [0024]).
Claim 25:  Follini further discloses a communication system provides a communication link between the downhole tool and other tools located in the drill string, as well as operator(s) at the surface, par [0034]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the downhole communication device of Hoefel, Gleitman, and Cook to include a communication link between the downhole communication device and the surface disclosed by Follini as this modification would have allowed for communication between the communication device transmitter (tool) and the surface in real-time (Follini, Fig 1, par [0026]-[0027]).
Claim 26: Hoefel, Gleitman, and Cook, as modified by Follini, discloses the method further includes adjusting at least one parameter of a drilling operation (conveying communication data) that utilizes the method based, at least in part, on the communication data indicative of the at least one property of the subterranean formation (Hoefel, data acquisition and transmission is terminated after stable pressure and temperature readings have been obtained and successfully transmitted to the on-board circuitry of drill collar 10, par [0050].
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoefel, Gleitman, Cook, and  Follini as applied to claim 26, and further in view of Moos et al., US 2005/0197780 (hereinafter Moos).
Claim 27: Hoefel, Gleitman, and Cook, as modified by Follini,  fails to disclose wherein at least one of:
(i) the method further includes casing the wellbore with a casing string and the at least one parameter of the drilling operation includes a casing set point for the casing string; and 
(ii) the method further includes providing drilling mud to the wellbore and the at least one parameter of the drilling operation includes a mud weight of the drilling mud.
Moos discloses using properties of the subterranean formation (pre-drill pore pressure and fracture gradients) in well design  (abstract). Borehole fluid pressure is a function of mud weight of the drilling mud  and proper selection of mud weight for drilling mud controls the borehole fluid pressure (par [0005]).  Determined pore pressure can be used for selection of proper mud weights (par [0011]).  Further, actual numbers of casing and their precise positions in a wellbore can be estimated and casing set points are determined by pore pressure (par [0089]).
It would have been obvious to one or ordinary skill in the art, before the effective filing date of the invention, to modify the method of Hoefel, Gleitman, and Cook, and Follini, to include the casing of a wellbore with a casing string and determing the casing set point or providing drilling mud to a wellbore and determining a mud weight of the drilling mud by adjusting the casing set point or mud weight based on t a property of a subterranean formation (pore pressure) as disclosed by Moos, as this modification aided in preventing catastrophic blowout or formation damage while casing wellbores to reach target reservoirs (Moos, abstract, par [0005]).

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoefel, Gleitman, Cook, and Follini as applied to claim 26, and further in view of Chan et al., WO 2010/078282 (hereinafter Chan).
Claim 28: Hoefel, Gleitman, and Cook, as modified by Follini,  fails to disclose the method further includes defining at least one margin of the drilling operation based, at least in part, on the communication data indicative of the at least one property of the subterranean formation.
Chan discloses stress information collected about a formation can be used to make decisions associated with exploring for hydrocarbons as well as developing and producing hydrocarbons. Stress information about the formation is used in activities such as drilling margin estimation, evaluation of wellbore or borehole stability, column height estimation, determining drilling direction, determining lifespans of wells and completions, and water flooding. If the formation is well understood, exploration, development, and production activities can be planned and executed in a cost effective and efficient manner.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Hoefel, Gleitman, Cook, and Follini to define at least one margin of drilling operation based at least in part on the communication data indicative of at least one property of the subterranean formation as disclosed by Chan, as this modification would allow the formation to be better understood and therefore exploration, development, and production activities can be planned and executed in a cost effective and efficient manner (Chan, par [0002]).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

Claims 10-11 contain allowable subject matter over the cited prior art for the following reasons:
The prior art (as cited above) fails to suggest alone, or in combination, the limitations of “the fluid property transducer includes: (i) a fluid chamber; (ii) a valve that selectively provides fluid communication between the fluid chamber and an ambient environment that surrounds the probe; (iii) a differential pressure transducer configured to detect a differential pressure of fluid within the fluid chamber as a function of time; and (iv) a timer configured to determine an elapsed time” as recited in claim 10.
The Examiner is unaware of prior art which reasonably suggest alone, or combination, the limitations of claims 10-11. 

Conclusion
Claims 1-2, 4, 6-9, and 12-28 are rejected. Claims 10 and 11 are objected to. No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676